hDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note:
Office action dated 03/23/2022, Page 2, Examiner was in error when writing: “Applicant elected Group 1 claims 1 - 9.  Claims 1 - 10 have been withdrawn.”  It should have been: “Applicant elected Group 1 claims 1 - 9.  Claims 10 - 13 have been withdrawn. Claims 10 – 13 were not rejected in the office action as stated on Page 1, under “Claim status.” 

Election/Restrictions
Claims 1 – 4, 6, 7, 9 -13 are allowable. Claims 10 - 13 were previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions groups, as set forth in the Office action mailed on 01/21/2022, are hereby withdrawn and Claims 8 - 13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim status:
Claims 10 –13 have been withdrawn.
Claims 5 & 8 been canceled.
Claims 1, 2, 4 - 7, 9 - 13 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 10 – 13 have been rejoined.

Allowable Subject Matter
Claim[s] 1 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  "wherein the at least one clamping member is pivotably mounted and coupled to a spring unit, and wherein a mechanism formed from the spring unit and the at least one clamping member has a dead centre between the first pivot position and the second pivot position, so that the spring unit displaces the at least one clamping member into the first or second pivot position, depending on a position of the at least one clamping member relative to the dead centre.”
The closest prior art is as cited above ‘Hessling & ‘Lamoree.
‘Hessling, does not teach a spring unit. 
‘Lamoree, teaches a spring plunger #143, but it is not used in the clamping member. 
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 2 – 4, 6, 7, 9 -13, are also allowed because they are dependent on claim 1.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/           Primary Examiner, Art Unit 3726                                                                                                                                                                                             
07/19/2022